DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).
Regarding claims 8-11, claim 8 recites the polyamide comprising a reaction product of Monomers A, B and optionally Monomer C, wherein at least one of R9, R10, R11 and R12 is a halogen.  Claims 8-11 are dependent from claim 1, which recites the following structure:

    PNG
    media_image1.png
    237
    411
    media_image1.png
    Greyscale

Wherein at least one of R1, R2, R3 and R4 is a halogen.  Note that the unsubstituted phenyl group does not contain a halogen.  Applicants’ specification recites at paragraph 0089-0091 the polymer synthesis, wherein a 2-chloro-1,4,-phenylenediamine is reacted with terephthaloyl chloride to form the Cl-substituted poly(para-phenylene terephthalamide), as set forth in claim 1 as Formula 1.  Although Applicants’ specification recites the reaction components of claim 8 generally, Applicants’ specification does not appear to recite those specific reaction products, including at least one R9, R10, R11 and R12 being a halogen, to result in the product set forth as Formula (1) in claim 1.  Based on Applicants’ specification, the structure recited in claim 1 would appear to require the unsubstituted phenyl group to contain a halogen in the positions recited (i.e., at least one of R9, R10, R11 and R12) for the terephthaloyl chloride.  It is unclear based on Applicants’ specification, how the halogens in the terephthaloyl chloride are necessarily eliminated in the reaction mechanism to form the structure of claim 1.  Therefore, claims 8-11 do not appear to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the reaction products of claims 8-11 to form the claimed product of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Electrospinning of p-Aramid Fibers” to Yao in view of US Pub. No. 2016/0113340 to Levit and “Aromatic Polyamides. XI. Effect of the Halogen Substitution on the Thermal and Flammability Behavior of Poly(l,4-Phenylene Terephthalamide)” to Kapuscinska.
Regarding claims 1 and 4-13, Yao teaches electrospun poly (p-phenylene terephthalamide) (PPTA) fibers with diameters between 275 nm to 15 µm obtained from anisotropic solutions (Yao, page 1238).  Yao teaches that mechanical properties of the electrospun p-aramid single fibers were evaluated and it was found that Young’s modulus and tensile strength increased dramatically with decreasing fiber diameter (Id.).  
Yao does not appear to teach the p-aramid including at least one substituted phenyl group.  However, Levit teaches a flame resistant thermal liner comprising a nonwoven sheet comprising nanofibers (Levit, Abstract).  Levit teaches that the term “nanofibers” refers to fibers having a number average diameter less than 1000 nm (Id., paragraph 0014), wherein the nanofibers include aromatic polyamide, and in some embodiments, polymers containing para-aramid are especially preferred (Id., paragraph 0024).  Levit teaches that aromatic polyamides, such as para-aramids, are flame resistant fibers (Id., paragraph 0027).  Levit teaches that the combination of nonwoven sheet comprising nanofibers and a thermally stable resistant fabric surprisingly provides overall thermal and radiant insulation performance equal to that of either the use of layers of thermally stable flame-resistant fabric alone or the use of batts of staple fibers, but at lower garment weights and bulkiness (Id., paragraphs 0035-0037).  
Additionally, Kapuscinska teaches the synthesis and characterization of poly (1,4-phenylene terephthalamide) and halogenated derivatives, wherein the halogen substitution affected significantly the thermal characteristic and flame resistance of the polyamide (Kapuscinska, page 3989).  Kapuscinska teaches that polyamides derived from ortho-chloro substituted aromatic diamines gave enhanced char yields and higher resistance to flame in comparison to those prepared from unsubstituted or containing other types of substituent amines (Id.).  Kapuscinska teaches forming a mono or di-substituted poly (1,4-phenylene terephthalamide) such as shown in Table I including the structure set forth below:

    PNG
    media_image2.png
    119
    791
    media_image2.png
    Greyscale

Kapuscinska teaches that the polyamides containing halogen began to decompose at lower temperatures compared to the unsubstituted polyamides (Id., page 3992), wherein the results of Mono-Cl are set forth in Tables II-IV.  Kapuscinska teaches that char yield depended on the type and number of substituted halogens (Id., pages 3995-3996, Table IV), and that halogen substitution significantly improved the flame resistance of the polyamide and increased the oxygen index, while decreasing thermal stability (Id., page 3996).  Kapuscinska teaches that halogen imparts flame retardancy to the polyamides (Id., page 3998).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrospun poly (p-phenylene terephthalamide) nanofibers of Yao, wherein the poly (p-phenylene terephthalamide) is halogen substituted, such as with chlorine, fluorine or bromine, as taught and suggested by Kapuscinska, motivated by the desire of forming conventional electrospun poly (p-phenylene terephthalamide) nanofibers having a chemical structure known in the art to predictably improve the flame resistance of the polyamide, as such fibers were known in the art to be predictably suitable for use in flame resistance applications, as taught by Levit.
Regarding claims 8-11, as set forth above, the prior art combination teaches a polyamide including at least one substituted phenyl group as claimed.  Additionally, the limitations directed to the process of making the product including the relative number of moles are interpreted as product by process limitations.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 12, the prior art combination does not appear to teach the claimed intrinsic viscosity.  However, the prior art combination teaches a substantially similar structure and composition as claimed.  Therefore, the claimed property appears to naturally flow from the invention of the prior art combination.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 13, the teachings of the prior art set forth above are incorporated herein.  Levit teaches a flame resistant thermal liner comprising a nonwoven sheet comprising nanofibers (Levit, Abstract).  Levit teaches that the term “nanofibers” refers to fibers having a number average diameter less than 1000 nm (Id., paragraph 0014), wherein the nanofibers include aromatic polyamide, wherein in some embodiments, polymers containing para-aramid are especially preferred (Id., paragraph 0024).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrospun poly (p-phenylene terephthalamide) nanofibers of the prior art combination, and incorporate a plurality of fibers as a nonwoven, as taught by Levit, motivated by the desire of forming conventional electrospun poly (p-phenylene terephthalamide) nanofibers for use in a known manner, as such fibers were known in the art to be predictably suitable for use in flame resistance applications.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Levit and Kapuscinska, as applied to claims 1 and 4-13 above, and further in view of US Pub. No. 2016/0009051 to Tsotsis.
Regarding claims 14-17, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination does not appear to teach the claimed fibrous mat and composite.  However, Tsotsis teaches a veil-stabilized composite including at least one reinforcing layer, the reinforcing layers being formed of a reinforcing material, a plurality of interlayers disposed alternately between and bonded to the reinforcing layers, and a matrix material infused in the reinforcing layers and the interlayers (Tsotsis, Abstract).  Tsotsis teaches that each reinforcing layer includes a fiber bed, wherein reinforcing fibers include organic fibers (Id., paragraph 0036).  Tsotsis teaches that each interlayer may be formed of a nonwoven fabric, having areal weight generally between 1 and 50 grams per square meter (Id., paragraphs 0037, 0038).  Tsotsis teaches a multicomponent interlayer made by mechanically mixing different fibers, non-thermoplastic fibers with thermoplastic ones, including para-aramids (Id., paragraphs 0058, 0060).  Tsotsis teaches that following infusion of the matrix material, the resulting composite has been shown to significantly increase the tensile strength of the composite (Id., paragraphs 0066, 0074).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrospun aramid nanofibers of the prior art combination, wherein the nanofibers are formed into a fiber interlayer and composite comprising thermoplastic fiber layers and a resin, as taught by Tsotsis, motivated by the desire of forming the electrospun aramid nanofibers into a structure known in the art as being predictably suitable for such fibers, where composites with increased tensile strength are desired.
Response to Arguments
Applicants’ arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786